Citation Nr: 0527808	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertensive cardiovascular 
disease, including hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter, and Appellant's cousin.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
January 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which declined to reopen the 
veteran's case on the grounds that the veteran had not 
submitted new and material evidence.  An RO hearing was held 
in June 2004, and the RO issued a Supplemental Statement of 
the Case in July 2004, which considered the testimony 
thereof.


FINDINGS OF FACT

1.  In June 2002, the RO denied the veteran's application for 
service connection for hypertensive cardiovascular disease, 
including hypertension, and no appeal was initiated from that 
decision.

2.	Evidence received since the June 2002 decision is 
duplicative, and not new and material to the claim of service 
connection for hypertensive cardiovascular disease, including 
hypertension.


CONCLUSIONS OF LAW

1.  The June 2002 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2005).

2.  New and material evidence has been not received since the 
June 2002 decision, and the service connection claim for 
hypertensive cardiovascular disease, including hypertension 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005), must be considered.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in September 
2003, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA requires that the VA must notify a claimant of any 
evidence that is necessary to substantiate the claim, as well 
as which evidence the Secretary will attempt to obtain and 
which evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case, the September 2003 
letter referred to above informed the veteran of information 
and evidence needed to substantiate and complete a claim of 
service connection.  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter, including via statement of the case and 
supplemental statement of the case.  Pelegrini, 18 Vet. App. 
at 121.  

It is also noted that VCAA specifically provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented or secured, as described in § 5108 of 
this Title. 38 U.S.C.A. § 5103A(f).

Related to the need for new and material evidence, in its 
September 2003 letter the RO clearly notified the veteran of 
the requirement that new and material evidence must be 
evidence newly submitted to the RO and that the submitted 
evidence must relevant to the issue for consideration. 

Also, the September 2003 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c).  In July 2000, the RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC); however, the NPRC could not locate those 
records, which are believed to have been destroyed in a 1973 
fire.  The September 2003 letter advised the veteran that the 
RO would attempt to secure additional records at the 
veteran's request.  At the veteran's request, the RO obtained 
medical records from Dr. Reyflor A. Gaspar and Dr. H. 
Schubert Palmer.  As such, VA has fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2005); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

If the claimant has produced new and material evidence, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled. See 
Winters v. West, 12 Vet. App. 203 (1999) overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000) (summarizing the criteria established by Elkins v. 
West, 12 Vet. App. 209 (1999)); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Analysis

In May 2000, the veteran filed his original claim of service 
connection for peptic ulcer disease and heart disease, 
rheumatism, dizziness and numbness of the whole body, and 
tuberculosis.  An April 2001 rating decision denied the 
claim.  

Following the denial of his initial claim, rating decisions 
of June 2002 and December 2003 continued to deny service 
connection for the veteran's ailments.  The veteran did not 
file an appeal to the June 2002 rating decision, and it is 
therefore final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).  The present appeal comes to the Board 
from the December 2003 rating decision.  

Up to and including the June 2002 rating decision, the RO 
considered numerous pieces of evidence in making its various 
rating decisions.  The RO considered the treatment records of 
Dr. Reyflor A. Gaspar for August 1999 to February 2001, as 
well as treatment records for Dr. H. Schubert-Palmer for May 
1996 to March 1998.  The RO also considered a Certificate 
from the Philippine Veterans Affairs Office Disability Rating 
Board and the veteran's service records.  These items 
comprise all of the evidence previously considered by the RO 
in its rating decisions prior to the rating decision 
currently on appeal.  

The RO considered several pieces of evidence related to the 
December 2003 rating decision currently on appeal.  In June 
2004 the RO took testimony from the veteran, and the 
veteran's daughter and cousin.  The veteran testified that he 
believed that he suffered from hypertension while in service, 
but had no medical records to support this belief.  The 
veteran's daughter and cousin testified about their 
observations of the veteran's illness from 1960 to present, 
but none offered testimony of the veteran's condition while 
in service or within one year following service.  The RO 
considered this testimony in a July 2004 Supplemental 
Statement of the Case, and found that it did not constitute 
new and material evidence sufficient to reopen the veteran's 
claim.  Other evidence considered by the RO included a 
November 2003 ECG report from Isabela Heart and Lung Center, 
an August 2000 Citylab examination report, medical 
certificates from Flores Clinic and Hospital for the period 
of May 1987 to January 1991, and medical certificates from De 
Vera's General Hospital for November 2002.  The RO also 
considered an October 2003 statement given by the veteran.  
These items are at issue in the present appeal. 

Although the veteran has given a statement to the effect that 
he believes that there is a relationship between service and 
the development of his medical condition, it is noted that as 
a lay person he is not competent to give an opinion requiring 
medical knowledge, such as the etiology of a current 
disability.  Likewise, the veteran's daughter and cousin are 
not competent to give an opinion on the etiology of the 
veteran's condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, this testimony has no possibility of 
substantiating the claim and fails to contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's condition.

The key question of reopening the claim of service connection 
for hypertensive cardiovascular disease, including 
hypertension, is whether competent medical evidence has been 
submitted that reflects the existence of hypertensive 
cardiovascular disease, including hypertension, that is 
related to service, not simply treatment for this ailment.  
Although the evidence submitted does reflect that the veteran 
has received treatment for hypertensive cardiovascular 
disease, including hypertension, the evidence does not 
reflect a diagnosis associated with the veteran's military 
service.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  Accordingly, 
this evidence has no possibility of substantiating the 
veteran's claim.  

In sum, new and material evidence has not been received to 
justify reopening his claim for service connected 
hypertensive cardiovascular disease, including hypertension. 


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hypertensive 
cardiovascular disease, including hypertension, and the 
benefits sought on appeal as to that claim remain denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


